3. Russia: attacks on human rights defenders, and the Anna Politkovskaya murder trial
The next item is the debate on six motions for resolutions on Russia.
author. - Madam President, Russia is one of the EU's most important trading partners. Amongst other things, it is responsible for supplying EU Member States with a large percentage of their energy needs. Furthermore, today's Russia is not what that country was in the past. In this respect we are pleased, for we wholeheartedly wish Russia to be a modern and democratic nation with which we can cooperate to further world peace and prosperity. Unfortunately, our wishes - and now our trust-building - are being shaken by the violation of human rights and disrespect for the rule of law that is still taking place in Russia, albeit at a much reduced rate. A good example is the totally unacceptable way that the whole affair concerning the brutal murder of Anna Politkovskaya in 2006 has been handled by the Russian authorities.
With this motion for a resolution, we call upon the Russian Government to do its utmost to ensure that the road to democratic reforms taken by Russia, and its consequent cooperation with the EU, are not put in jeopardy by the human rights violations still occurring in that country.
author. - (PL) Madam President, Elena Bonner spoke here yesterday, at the Sacharov Prize award ceremony, which she attended with her daughter, Tatjana Yankelevich. Her words still echo in this Chamber today. They were significant words indeed - conveying a message to the Europe of today, to the world of today, from someone who survived the totalitarian regime in Russia and who represents the true voice of Russia in today's world.
We, in the European Parliament, are concerned by the current situation in that great country. Lawyers and human rights activists are persecuted, intimidated, threatened with violence and live in fear for their lives. This is all part and parcel of Russia's current political system.
On 4 December 2008, the police searched archives, located in the offices of the Memorial organisation, a distinguished human rights institution active in the field of recording the crimes of totalitarianism. I have to admit that I cannot imagine what reasons the Russian authorities might have had for seizing equipment belonging to Memorial, its computers or its files on the Gulag period. I cannot think of any explanation as to why such files might pose a threat to public order in modern-day Russia.
We are also concerned about the trial of Anna Politkovskaya's killers. Not only is it our expectation that the trial will clarify exactly who committed this murder, who was responsible and on whose orders it was carried out, we also expect the court to explain all the circumstances surrounding this shocking killing. That is why the trial should be open to journalists, the media and all those who wish to monitor the proceedings.
I also think that a clause on human rights should feature in fundamental agreements between the European Union and Russia. The real Russia is the one that Mrs Bonner described yesterday in the European Parliament.
author. - (NL) Madam President, after 1991, Russia was for a while a land of open differences of political opinion and political debate with a multi-party system and varying opinions about the future. Unfortunately, this most democratic period was also accompanied by administrative incompetence, random privatisations and corruption. The chaotic period under President Yeltsin in the 90s has created a climate for a hark-back to a strong, central authority without much scope for opposition or critical investigative journalism.
Although now, contrary to what happened in the Communist era, various parties take part in the elections, the power resides with one party once more, other parties are systematically sabotaged and the leader of the ruling party is being glorified. A large proportion of public opinion is behind this leader and has no time for any criticism, alternatives or opposition. This is set to stay this way, as long as Russia has suddenly become rich and successful on the back of gas and oil exports. The scope for real democracy has as a result been limited considerably.
Those who oppose current prevailing opinions point to the enormous chasm between the rich and the poor, the high level of secrecy, intolerance, the limited rights of autonomous regions, the treatment of ethnic minorities, the violent situation in Northern Caucasus, the neglect of economically weak regions, the abuse of conscripts, discrimination against homosexuals, the impunity of some murderers, the unilateral party choice of police and justice, and the restriction of freedom of non-governmental organisations and media.
Our sympathies must lie with the critics. We can help those critics by setting a good example and supporting human rights activities in the fight against disappearances, intimidations, secrecy and killings. In practice, countries with a well-functioning parliamentary democracy unwittingly contribute to the opposite.
We help the critics not by erecting a rocket shield or by supporting Georgian efforts to occupy Abkhazia and South Ossetia. These are seen as acts of hostility that only result in people rallying round Mr Putin. Neither do we help them, in our need for gas and oil, by condoning the human rights violations in Russia. The resolution is right to state that, in our contacts with Russia, human rights, the rule of law and democracy should receive priority.
author. - Madam President, this debate is long overdue. We continue to quote the word 'interdependence'. That interdependence does not only relate to energy and trade. It also concerns values, justice, human dignity and truth. These are values to which Russia committed itself when it became a member of the Council of Europe.
This debate should remind us of our shared responsibility for the alarming regression in the field of democracy and human rights in Russia.
On 3 December 2008, 17 Russian human rights groups sent a joint statement to the EU. Europe's reaction has not been adequate, they tell us, to what is taking place in Russia and with Russia's relations with neighbouring states like Ukraine and Georgia. The EU has failed to hold Moscow to the same standards it insists on holding other partners to. It is precisely that failure, they conclude, that has allowed the Russian authorities to crudely violate human rights and international law.
Yesterday, Elena Bonner delivered to us the essence of Andrei Sakharov's message: do what you have to do; do what your conscience tells you to do. Should we not do this, we risk sharing responsibility for gassing justice and human rights in our neighbourhood, while making pragmatic attempts to secure energy supplies for ourselves.
Can we make a difference? All those people who have experienced the brutality and seeming omnipotence of Soviet totalitarianism can assure you that we can make a difference if we value our own values seriously. The Russian people deserve to enjoy the same values and justice we do.
Madam President, in Russia, murder and assassination continue to be used as a means of silencing human rights activists and anyone who thinks differently.
In Moscow, on 28 October, Fr Otto Messmer, the Jesuit Superior of the Russian Region, and Fr Victor Betancourt from Ecuador, were murdered. On 31 August, Magomet Yevloyev was killed. Attempts have also been made on the lives of Ahmed Kotiev, Zurab Tsetchoev, Dimitri Kraiuchin, Stanisław Dmitriewski and Karina Moskalenko. On 4 December, Russian public prosecutors organised a raid on the offices of the Memorial organisation, during which a database containing the details of thousands of victims of Stalin's regime was seized.
The trials concerning the murders of Anna Politkovskaya and Alexander Litvinienko indicate that the Russian authorities are trying to prevent a fair outcome and that they are trying to prevent the world from knowing who ordered the killings. In Russia, it is common practice to arrest peaceful protestors and bully conscripts.
I strongly protest against violations of human rights in Russia. I call on the Russian authorities to stop persecuting human rights activists.
on behalf of the PPE-DE Group. - (DE) Madam President, we have expressed our will to cooperate with Russia on many occasions. We want economic exchange and political dialogue with the country. Europe and Russia need each other. All the more worrying, then, the developments with regard to the rule of law and democracy in the country, whose people have already suffered under Soviet dictatorship for so many decades.
All the democratic indicators have been pointing downwards since Vladimir Putin took office: press and media freedom, freedom of expression, assembly and association - and not just for political parties - judicial independence and respect for minorities.
The condemnation of Russia on various occasions by the European Court of Human Rights here in Strasbourg is depressing proof of the civil-rights situation in the country. One of the things that the raid on the Research and Information Centre 'Memorial' in Saint Petersburg on 4 December shows is that the current leadership is obviously seeking to throw off the burden of the country's Stalinist legacy and to gloss over Stalin's terror. This is not a good basis for the development of the democratic society on which successful economic and social development in the country is conditional, or for confidence on the part of its European neighbours in its being a reliable, peaceful partner.
It is in the common interest for us to press for a return to rule of law and democracy in Russia in all our contact with the government, civil society and the business community.
Madam President, Russia is too important for us not to be concerned about what is happening in that country. During the Communist period, it was not freedom of speech that was the problem. Instead, the problem involved one's freedom after speaking. Today, the situation seems to be even worse. Now, it is not only freedom that is at stake, but people's very lives.
The Resolution highlights the numerous and shocking assassinations of human rights activists, or people regarded as inconvenient by the national or local authorities for other reasons. The people responsible for these killings are allowed to disappear from the country, as in the case of Anna Politkovskaya's killers, or are allowed to hide behind their parliamentary privilege, as in the case of Alexander Litvinyenko's murderers. This alarming situation means that it will be difficult for us to treat Russia as a country with a real will to uphold the basic principles of the rule of law.
on behalf of the Verts/ALE Group. - (ES) I am sorry about the confusion earlier regarding the order of my speech.
Human rights and freedom are the most important pillars of the European Union and they must also underpin our dialogue with Russia.
Unfortunately, the list of violations is getting longer by the day, and the difficulty facing human rights activists in their work is also getting worse from day to day.
Several violations of human rights have taken place in recent months, among many others. The home of Stanislav Dmitrievsky, a consultant to the Nizhny Novgorod Foundation for the Promotion of Tolerance, has been attacked. Armed troops have kidnapped and beaten Zurab Tsetchoev, a human rights defender in Ingushetia. Relatives of Ilyas Timishev, a human rights lawyer, have been detained, questioned and ill-treated.
I would also recall here that last week, on 12 December, the Spanish government decided to extradite Murat Gasayev to Russia. Mr Gasayev, a Russian citizen from Chechnya, was detained by the Russian secret service in 2004 and tortured for three days, according to Amnesty International.
Mr Gasayev fled to Spain, where he sought asylum in 2005. His application was turned down on the basis of a confidential report drawn up by the Spanish authorities to which neither he nor his lawyer had access.
Spain is a signatory to the Convention against Torture, and his extradition is based on the diplomatic assurances given by the Russian authorities for it to go ahead.
Countless reports by human rights organisations have repeatedly raised concerns about the use of torture in the Russian Federation, particularly in the republics of the northern Caucasus, such as Chechnya and Ingushetia.
If Murat Gasayev is extradited, there is a very real danger that he will be subjected to torture and other forms of ill-treatment once he is in Russian custody.
I will finish - I am now using the extra minute of speaking time, as agreed - by repeating something that a colleague in my group, Mr Horáček, said. Last July he recalled that the prisoners in the Yukos case, Mikhail Khodorkovsky and Platon Lebedev, are detained in the Siberian prison of Chita. There are others too.
I would therefore like to request that we do everything in our power to secure their release, and also encourage Russia to make freedom of opinion and freedom of the press a reality and not to hinder the work of NGOs. All these factors are vitally important for our common future in Europe.
Madam President, today, once again, criticism has been levelled at the Russian government for tolerating, or sometimes even instigating, activities that are far removed from the principles of citizenship which are fundamental in any civilised country. Russians have been outraged by the kidnapping, intimidation or even murder of human rights activists. At the same time, however, there is also significant support in Russia for this very government, in spite of the blatant way in which it crushes all opposition.
The majority of Russians like strong leadership - even ruthless leadership. Russians want to rebuild the Russian empire, regardless of how this end is achieved. Europe is pretending not to notice this, as economic interests are, of course, of the utmost importance. And a large part of the Russian population want the former Soviet republics to reunite with Russia, even those which today belong to the European Union. This poses an even more serious problem than the human rights violations taking place in Russia. And yet, in spite of this greater danger, we remain silent on the subject.
on behalf of the IND/DEM Group. - Madam President, Russia is Europe's largest and closest neighbour and, because of our trade relations, also one of the most important. What happens in Russia is very important to Europe for these reasons. Also what happens in Russia has a very big influence on Europe. For these reasons, as well as the human rights violations which it contains, this is a very important resolution.
I would like to highlight the fact that I met with Gary Kasparov, while he was a candidate for the presidency of Russia, in this Parliament here in Strasbourg. He came as an honoured guest when he was a candidate. Kasparov made it clear to us - even then - that the Kremlin's attitude towards political activity meant that they treated him as a subversive and a criminal - many of the things we are talking about today - liable to manhandling and always under threat of arrest and the arrest of his supporters.
Sometimes this sort of activity even goes beyond Russian borders and even into the EU. On a recent trip by the Petitions Committee to Bulgaria, we were told by the Bulgarian Orthodox Church, which is suffering severe persecution in Bulgaria, of the influence of Russia in their situation.
We must put aside considerations of our fear about energy security that soften our approach to Russia and make us tiptoe in their presence, and speak to Russia strongly and clearly, reminding them that they are members of the Council of Europe and signatories to the European Convention on Human Rights and the Strasbourg Accord, and we must insist that they respect democracy and human rights in Russia and beyond.
(DE) Madam President, the problems with the rule of law in Russia are not random aberrations but a cancer, spreading systematically. We are in phase 2 of the Putin era, with Mr Medvedev as window-dressing, and the third phase is currently in preparation.
Mr Putin began his first phase with the second Chechen war, an attack on a small country that was akin to genocide and was motivated by massive colonial interests in its raw materials. Since then, the matter has escalated; the rule of law and freedom of the press have been curtailed, human rights defenders such as Karinna Moskalenko have been pursued all the way here to the European capital of Strasbourg, and we have seen a total lack of progress and, as I said earlier, not just random aberrations but the systematic loss of the little democracy and rule of law that remain.
Therefore, the European Union must show considerably more vigour. In our negotiations on an agreement, we owe this to the people - Anna Politkovskaya, Alexander Litvinenko and many others - who have died for daring to investigate these aberrations or call a spade a spade.
Anyone discussing the subject openly in Russia puts their life at risk, and each time there is talk of a mysterious, obscure context. Therefore, we who live in freedom and relative safety have a duty to ensure that some light is shed on the circumstances at long last, and that we in this House at least do what we can; that is, to speak clearly and frankly to the Russian powers that be. After all, that is the only language they understand, as Elena Bonner made clear in her moving speech yesterday.
Let us follow the example set by courageous people such as Elena Bonner and Andrei Sakharov, and let us stop being hypocritical and kidding ourselves at long last. Let us tell it like it is. This would be the best service we could render the Russian people.
Madam President, two years ago Anna Politkovskaya was murdered. She was shot down at home, in the lift of her block of flats. A gun was dropped beside her. It was broad daylight. The question at the time was 'who pulled the trigger?'. The question since then has been 'who pulled the strings that pulled the hands that pulled the trigger?'. It was in the style of a mafia killing, but she never wrote about the mafia. She only wrote about the Russian Government and its actions in Chechnya. It was a warning - a warning to other free-spirited journalists to keep off the authoritarian grass.
It will succeed unless world opinion and a clear message from the EU institutions force a proper trial and a proper exposé of those who gave the orders. We cannot bring Anna back, but we can bring her justice. We can make her a symbol of freedom, and not one of suppression. We must unite to that end.
(PT) Madam President, we are about to end an extremely important debate which, as has already been said, is one that we should have had a long time ago. Russia is vital to us in all respects, but particularly as a country in which human rights must be respected. These human rights necessarily include the rejection of xenophobia and homophobia, and I want to call on all Members to ensure that an explicit reference is made to these two great scourges in Russia, which are rightly considered as such in the motion for a resolution, and that they do not agree to remove these references.
- (FR) Madam President, Commissioner, the resolution refers directly to reprehensible cases.
This resolution must not be an urgent resolution but a constant appeal to the Russian authorities, since we condemn their persecution methods. This resolution is an appeal to the Russian people, the militants and the Russian heroes who will fight for freedom until such time as no one has to fear being executed for having exercised his or her right to freedom of expression.
I believe that we should communicate our appeal within the context of the relations and the meetings between the Russian Government and our European Commission.
- (PL) Madam President, today we are discussing human rights violations, such as Mrs Politkovskaya's murder, as well as other incidents which have taken place in Russia, and which are indicative of the state's policy of terrorism against its own people.
We must be aware of the fact, in addition to its human rights violations, Russia is also becoming more imperialistic and, after a brief pause at the start of the nineties, is once again threatening its neighbours. This situation stems from the fact that Communism has never been formally held to account and condemned. Today, we can talk about Germany being a democratic country which respects its people, because Germany has overcome Hitler and its Nazi past.
Today, we must try to ensure that both here, in this Chamber, and wherever we can exert our influence, the Communist past is dealt with, as this is the only way to stem the tide of Russia's policy of terror at home and its imperialist ambitions abroad.
Vice-President of the Commission. - (FR) Madam President, on 5 November, in his first annual speech to the Federation Council, President Medvedev made explicit reference to the European Convention for the Protection of Human Rights and Fundamental Freedoms.
This symbolic reference during this, the anniversary year of the Universal Declaration of Human Rights, shows the interest taken by the new president in matters relating to judicial reform and to the impact of these reforms on human rights. His words are encouraging, but the European Union will have to monitor developments in this area very closely. The reality of the last few weeks has reminded us once again of the major challenges faced by human rights defenders in Russia. We have listened carefully, of course, to the various speakers, Madam President. They have made a point of stressing the serious threats to human rights in Russia.
Two years on from her death, the murder trial, in the case of Anna Politkovskaya, has begun. It was initially open to the public, then continued in camera, then was re-opened again to the public. The trial will be followed closely by all those who defend freedom of expression.
As the murder of Magomed Yevloyev - who was killed while in police custody at the end of August - reminds us, in Russia, journalism is becoming an increasingly dangerous profession.
At the beginning of December, Memorial, one of the oldest and most prestigious of the NGOs working on the painful past of 20th-century Russia, was the subject of a police search. This search resulted in the confiscation of historical archives on the gulags.
If we really want to continue the work that we began in April during the conference on the crimes committed by totalitarian regimes in Europe - a conference that I myself opened - then it goes without saying that historians absolutely must have access to the archives. The search of 4 December is a worrying message for those who believe in the need for a debate, and an honest one at that, on the deep wounds of the past. This debate is needed to ensure necessary reconciliations in the future.
Of course, the consultations between the EU and Russian authorities on human rights represent so many opportunities to reiterate the need for the commitments to which Russia subscribed in the area of human rights to be honoured. The Commission is continuing its work in support of the initiatives of civil society, not least through the European Initiative for Democracy and Human Rights.
Support for judicial reform is also a priority in our cooperation programmes with Russia. During the last meeting with Russia I came into contact with the new officials in charge of justice, and I fully intend to pursue a demanding dialogue with them. Furthermore, the European Union and Russia are currently negotiating a new contractual basis to replace the existing partnership and cooperation agreement.
Obviously respect for human rights must be a key element of this new agreement. The commitments that the parties have undertaken within the framework of the UN, the Organisation for Security and Cooperation in Europe and the Council of Europe have to find their place; the Commission remains active in this regard. Mrs Ferrero-Waldner has asked me to thank you for having introduced this debate and has assured me of her personal commitment. I would add my own commitment to this, since I have the opportunity to hold a dialogue with the Moscow authorities in the area of security and justice.
That is all I can say on this matter, Madam President. I hope that 2010 will be an opportunity for the Russian officials to honour their commitments better, for this is something that they have not done in the course of this year.
The debate is closed.
The vote will take place now.
Written statements (Rule 142)
in writing. - Severe human rights violations persist in the ongoing Yukos affair. Five years after Mikhail Khodorkovsky's arrest, he and other Yukos officials remain incarcerated under questionable circumstances. Of gravest concern is the case of former Yukos lawyer Vasily Alexanyan, held in pre-trial detention since 2006. Now near death suffering from AIDS, lymphatic cancer and tuberculosis, Alexanyan has stated that he refused to submit to blackmail to provide false testimony against Khodorkovsky in exchange for medical treatment. His previously controllable medical condition therefore developed terminal complications. Even with expiry in December 2008 of the statute of limitations for the allegations against him, judicial authorities will only release Alexanyan if he pays an unconscionable bail of EUR 1.4 million. Meanwhile, Khodorkovsky has not been paroled, though eligible for release under Russian law and practice. Investigators have prepared implausible new charges against Khodorkovsky and have been holding him in pre-trial detention for nearly two years.
The handling of these and several other cases exposes deep weaknesses in Russia's justice system. The release of these people will be a benchmark of Russia's success combating 'legal nihilism'. The EU-Russia Partnership and Cooperation Agreement should be contingent upon resolution of rule-of-law issues including the issue of political prisoners.
in writing. - (FI) Russia is a member of the Council of Europe and of the Organisation for Security and Co-operation in Europe (OSCE), and is, or at least it should be on the basis of its membership, fully committed to a respect for human rights. The country's actual human rights situation, however, is poor. Xenophobia and homophobia are on the increase, according to the Moscow Bureau for Human Right, and in 2008 have led to the death of 100 people on the grounds of race, nationality, religion and sexual orientation. In October Otto Messmer, leader of the Russian Jesuit order, and the Ecuadorean priest Victor Betancourt were brutally murdered in their Moscow flat. The problem is that the Russian authorities do not in practice condemn such crimes as these.
Furthermore, if you defend human rights in Russia it means putting yourself in a particularly dangerous situation. The situation for human rights activists is a serious concern, as are the problems that NGOs that promote human rights have to face. The European Court of Human Rights in Strasbourg has handled numerous cases brought by Russian citizens. The judgments suggest that many cases involve serious breaches of human rights and oppression on the part of the Russian state authorities.
We now have to take a serious view of these matters as we negotiate a new framework agreement that provides a comprehensive context for relations between the EU and Russia. The talks that were initiated at the EU-Russia summit in November must recognise the key status of human rights, the rule of law and democracy. We must also insist that the Russian authorities comply with all the judgments of the European Court of Human Rights without delay.
Human rights lawyers that deal with allegations of abuse and at the same time take enormous personal risks investigating cases deserve the greatest respect for the valuable work they do. They should be guaranteed the protection of the state and adequate support by the international community.